Exhibit 10.8

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of July 24, 2013, is
entered into by and between Rexford Industrial Realty, Inc., a Maryland
corporation (the “REIT”), Rexford Industrial Realty, L.P., a Maryland limited
partnership (the “Operating Partnership”) and Michael S. Frankel (the
“Executive”).

WHEREAS, the REIT and the Operating Partnership (collectively, the “Company”)
desire to employ the Executive and to enter into an agreement embodying the
terms of such employment; and

WHEREAS, the Executive desires to accept employment with the Company, subject to
the terms and conditions of this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Employment Period. Subject to the provisions for earlier termination
hereinafter provided, the Executive’s employment hereunder shall be for a term
(the “Employment Period”) commencing on the closing of the initial public
offering of shares of the REIT’s common stock (the “Effective Date”) and ending
on the fourth anniversary of the Effective Date (the “Initial Termination
Date”). If not previously terminated, the Employment Period shall automatically
be extended for one (1) additional year on the Initial Termination Date and on
each subsequent anniversary of the Initial Termination Date (each such
extension, a “Renewal Term”), unless either party elects not to so extend the
Employment Period by notifying the other party, in writing, of such election (a
“Non-Renewal”) at least sixty (60) days prior to the last day of the
then-current Employment Period. The Executive’s employment hereunder is
terminable at will by the Company or by the Executive at any time (for any
reason or for no reason), subject to the provisions of Section 4 hereof.

2. Terms of Employment.

(a) Position and Duties.

(i) Role and Responsibilities. During the Employment Period, the Executive shall
serve as co-Chief Executive Officer of the REIT and the Operating Partnership,
and shall perform such employment duties as are usual and customary for such
positions. The Executive shall report directly to the Board of Directors of the
REIT (the “Board”). In addition, during the Employment Period, the Company shall
cause the Executive to be nominated to stand for election to the Board at any
meeting of stockholders of the REIT during which any such election is held and
the Executive’s term as director will expire if he is not reelected; provided,
however, that the Company shall not be obligated to cause such nomination if any
of the events constituting Cause (as defined below) have occurred and not been
cured. Provided that the Executive is so nominated and is elected to the Board,
the Executive hereby agrees to serve as a member of the Board. At the Company’s
request, the Executive shall serve the Company and/or its subsidiaries and
affiliates in other capacities in addition to the foregoing, consistent



--------------------------------------------------------------------------------

with the Executive’s position as co-Chief Executive Officer of the Company. In
the event that the Executive, during the Employment Period, serves in any one or
more of such additional capacities, the Executive’s compensation shall not be
increased beyond that specified in Section 2(b) hereof. In addition, in the
event the Executive’s service in one or more of such additional capacities is
terminated, the Executive’s compensation, as specified in Section 2(b) hereof,
shall not be diminished or reduced in any manner as a result of such termination
provided that the Executive otherwise remains employed under the terms of this
Agreement.

(ii) Exclusivity. During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive may be entitled, the Executive
agrees to devote his full business time and attention to the business and
affairs of the Company. Notwithstanding the foregoing, during the Employment
Period, it shall not be a violation of this Agreement for the Executive to:
(A) serve on boards, committees or similar bodies of charitable or nonprofit
organizations, (B) fulfill limited teaching, speaking and writing engagements,
and (C) manage his personal investments, in each case, so long as such
activities do not individually or in the aggregate materially interfere or
conflict with the performance of the Executive’s duties and responsibilities
under this Agreement.

(iii) Principal Location. During the Employment Period, the Executive shall
perform the services required by this Agreement at the Company’s principal
offices located in Los Angeles, California (the “Principal Location”), except
for travel to other locations as may be necessary to fulfill the Executive’s
duties and responsibilities hereunder.

(b) Compensation, Benefits, Etc.

(i) Base Salary. During the Employment Period, the Executive shall receive a
base salary (the “Base Salary”) of $495,000 per annum. The Base Salary shall be
reviewed annually by the Compensation Committee of the Board (the “Compensation
Committee”) and may be increased from time to time by the Compensation Committee
in its sole discretion. The Base Salary shall be paid in accordance with the
Company’s normal payroll practices for executive salaries generally, but no less
often than monthly. The Base Salary may be increased in the Compensation
Committee’s discretion, but not reduced, and the term “Base Salary” as utilized
in this Agreement shall refer to the Base Salary as so increased.

(ii) Annual Cash Bonus. In addition to the Base Salary, the Executive shall be
eligible to earn, for each fiscal year of the Company ending during the
Employment Period, a discretionary cash performance bonus (an “Annual Bonus”)
under the Company’s bonus plan or program applicable to senior executives. The
Executive’s target Annual Bonus shall be set at one hundred percent (100%) of
the Base Salary in effect for the relevant year (the “Target Bonus”). The actual
amount of any Annual Bonus shall be determined by reference to the attainment of
Company performance metrics and/or individual performance objectives, in each
case, as determined by the Compensation Committee. Payment of any Annual
Bonus(es), to the extent any Annual Bonus(es) become payable, will be contingent
upon the Executive’s continued employment through the applicable payment date,
which shall occur on the date on which annual bonuses are paid generally to the
Company’s senior executives.

 

2



--------------------------------------------------------------------------------

(iii) Equity Compensation.

(A) Subject to the adoption by the Board and approval by the REIT’s stockholders
of the Company’s 2013 Incentive Award Plan (the “Plan”), on or as soon as
practicable following the date of the closing of the REIT’s initial public
offering (the “Offering Date”), the Company shall issue to the Executive an
award of Restricted Stock (as defined in the Plan) with respect to the number of
shares of the REIT’s common stock equal to the quotient obtained by dividing
(x) $4,000,000 by (y) the initial public offering price of a share of the REIT’s
common stock (the “Restricted Stock Award”). Subject to the Executive’s
continued service with the Company through the applicable vesting date, 25% of
the Restricted Stock Award shall vest and become nonforfeitable on each of the
first, second, third and fourth anniversaries of the Offering Date. The terms
and conditions of the Restricted Stock Award shall be set forth in a separate
award agreement in a form prescribed by the Company (the “Restricted Stock Award
Agreement”), to be entered into by the Company and the Executive, which shall
evidence the grant of the Restricted Stock Award.

(B) In addition, in calendar year 2014 and each calendar year of the Company
during the Employment Period after 2014, the Executive shall be eligible to
receive an annual equity award pursuant to the Plan or an applicable successor
incentive award plan, to be determined, in all events, by the Committee in its
sole discretion.

(iv) Benefits. During the Employment Period, the Executive (and the Executive’s
spouse and/or eligible dependents to the extent provided in the applicable plans
and programs) shall be eligible to participate in and be covered under the
health and welfare benefit plans and programs maintained by the Company for the
benefit of its senior executive officers from time to time, pursuant to the
terms of such plans and programs including any medical, life, hospitalization,
dental, disability, accidental death and dismemberment and travel accident
insurance plans and programs. During the Employment Period, the Company shall
provide the Executive and the Executive’s eligible dependents, at the Company’s
sole expense, with coverage under its group health plans; provided, however,
that the Company shall determine, in its sole discretion, whether such coverage
shall be paid for by the Company (in excess of subsidies provided generally to
plan participants) if such payments by the Company would result in penalties
assessed against the Company or the Executive under applicable law (including
without limitation, pursuant to Section 2716 of the Public Health Service Act)
and/or the imposition of taxes on benefits payable under such group health
plan(s). In addition, during the Employment Period, Executive shall be eligible
to participate in any retirement, savings and other employee benefit plans and
programs maintained from time to time by the Company for the benefit of its
senior executive officers. Nothing contained in this Section 2(b)(iv) shall
create or be deemed to create any obligation on the part of the Company to adopt
or maintain any health, welfare, retirement or other benefit plan or program at
any time or to create any limitation on the Company’s ability to modify or
terminate any such plan or program.

 

3



--------------------------------------------------------------------------------

(vi) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable business expenses incurred by
the Executive in accordance with the policies, practices and procedures of the
Company provided to senior executives of the Company.

(vii) Fringe Benefits. During the Employment Period, the Executive shall be
eligible to receive such fringe benefits and perquisites as are provided by the
Company to its senior executives from time to time, in accordance with the
policies, practices and procedures of the Company, and shall receive such
additional fringe benefits and perquisites as the Company may, in its
discretion, from time-to-time provide.

(viii) Vacation. During the Employment Period, the Executive shall be entitled
to paid vacation in accordance with the plans, policies, programs and practices
of the Company applicable to its senior executives, but in no event shall the
Executive accrue less than four (4) weeks of vacation per calendar year
(pro-rated for any partial year of service); provided, however, that the
Executive shall not accrue any vacation time in excess of four (4) weeks (twenty
(20) days) (the “Accrual Limit”), and shall cease accruing vacation time if the
Executive’s accrued vacation reaches the Accrual Limit until such time as the
Executive’s accrued vacation time drops below the Accrual Limit.

3. Termination of Employment.

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. Either
the Company or the Executive may terminate the Executive’s employment in the
event of the Executive’s Disability during the Employment Period. For purposes
of this Agreement, “Disability” shall mean that the Executive has become
entitled to receive benefits under an applicable Company long-term disability
plan or, if no such plan covers the Executive, Disability shall mean the absence
of the Executive from the Executive’s duties with the Company on a full-time
basis for ninety (90) consecutive days or for a total of one hundred eighty
(180) days in any twelve (12)-month period, in either case as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by a physician selected by the Company or its insurers and reasonably
acceptable to the Executive or the Executive’s legal representative.

(b) Termination by the Company. The Company may terminate the Executive’s
employment during the Employment Period for Cause or without Cause. For purposes
of this Agreement, “Cause” shall mean the occurrence of any one or more of the
following events unless, to the extent capable of correction, the Executive
fully corrects the circumstances constituting Cause within fifteen (15) days
after receipt of the Notice of Termination (as defined below):

(i) the Executive’s gross misconduct in connection with the performance of his
duties with the Company (other than any such failure resulting from the
Executive’s incapacity due to physical or mental illness or any such actual or
anticipated failure after his issuance of a Notice of Termination for Good
Reason), after a written demand for performance is delivered to the Executive by
the Board, which demand specifically identifies the manner in which the Board
believes that the Executive has not performed his duties;

 

4



--------------------------------------------------------------------------------

(ii) the Executive’s commission of an act of fraud or material dishonesty
resulting in reputational, economic or financial injury to the Company;

(iii) the Executive’s commission of, including any entry by the Executive of a
guilty or no contest plea to, a felony or other crime involving moral turpitude;

(iv) a material breach by the Executive of his fiduciary duty to the Company
which results in reputational, economic or other injury to the Company; or

(v) the Executive’s material breach of the Executive’s obligations under a
written agreement between the Company and the Executive, including without
limitation, such a breach of this Agreement.

(c) Termination by the Executive. The Executive’s employment may be terminated
by the Executive for any reason, including with Good Reason or by the Executive
without Good Reason. For purposes of this Agreement, “Good Reason” shall mean
the occurrence of any one or more of the following events without the
Executive’s prior written consent, unless the Company fully corrects the
circumstances constituting Good Reason (provided such circumstances are capable
of correction) as provided below:

(i) a material diminution in Executive’s position (including status, offices,
titles and reporting requirements), authority, duties or responsibilities as
contemplated by Section 2(a) hereof, excluding for this purpose any isolated,
insubstantial or inadvertent actions not taken in bad faith and which are
remedied by the Company promptly after receipt of notice thereof given by the
Executive;

(ii) the Company’s material reduction of the Executive’s Base Salary, as the
same may be increased from time to time;

(iii) a material change in the geographic location of the Principal Location
which shall, in any event, include only a relocation of the Principal Location
by more than twenty-five (25) miles from its existing location;

(iv) the Company’s material breach of this Agreement.

Notwithstanding the foregoing, the Executive will not be deemed to have resigned
for Good Reason unless (1) the Executive provides the Company with written
notice setting forth in reasonable detail the facts and circumstances claimed by
the Executive to constitute Good Reason within sixty (60) days after the date of
the occurrence of any event that the Executive knows or should reasonably have
known to constitute Good Reason, (2) the Company fails to cure such acts or
omissions within thirty (30) days following its receipt of such notice, and
(3) the effective date of the Executive’s termination for Good Reason occurs no
later than sixty (60) days after the expiration of the Company’s cure period.

 

5



--------------------------------------------------------------------------------

(d) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by a Notice of Termination to
the other parties hereto given in accordance with Section 12(b) hereof. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than thirty (30) days after the giving of such
notice). The failure by the Executive or the Company to set forth in the Notice
of Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

(e) Termination of Offices and Directorships; Return of Property. Upon
termination of the Executive’s employment for any reason, unless otherwise
specified in a written agreement between the Executive and the Company, the
Executive shall be deemed to have resigned from all offices, directorships, and
other employment positions if any, then held with the Company, and shall take
all actions reasonably requested by the Company to effectuate the foregoing. In
addition, upon the termination of the Executive’s employment for any reason, the
Executive agrees to return to the Company all documents of the Company and its
affiliates (and all copies thereof) and all other Company or Company affiliate
property that the Executive has in his possession, custody or control. Such
property includes, without limitation: (i) any materials of any kind that the
Executive knows contain or embody any proprietary or confidential information of
the Company or an affiliate of the Company (and all reproductions thereof),
(ii) computers (including, but not limited to, laptop computers, desktop
computers and similar devices) and other portable electronic devices (including,
but not limited to, tablet computers), cellular phones/smartphones, credit
cards, phone cards, entry cards, identification badges and keys, and (iii) any
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, or any other documents concerning the
customers, business plans, marketing strategies, products and/or processes of
the Company or any of its affiliates and any information received from the
Company or any of its affiliates regarding third parties.

4. Obligations of the Company upon Termination. Upon a termination of the
Executive’s employment for any reason, the Executive shall be paid, in a single
lump-sum payment on the date of the Executive’s termination of employment, the
aggregate amount of the Executive’s earned but unpaid Base Salary and accrued
but unpaid vacation pay through the date of such termination (the “Accrued
Obligations”).

(a) Without Cause, For Good Reason or Company Non-Renewal. If the Executive’s
employment with the Company is terminated (x) by the Company without Cause
(other than by reason of the Executive’s Disability), (y) by the Executive for
Good Reason or (z) by reason of a Non-Renewal of the Employment Period by the
Company and the Executive is willing and able, at the time of such Non-Renewal,
to continue performing services on the terms and conditions set forth herein
during the Renewal Term (in any case, a “Qualifying Termination”), then
following the Executive’s Separation from Service (as defined below) (such date,
the “Date of Termination”), in each case, subject to and conditioned upon
compliance with Section 4(d) hereof, in addition to the Accrued Obligations:

 

6



--------------------------------------------------------------------------------

(i) Cash Severance.

(A) The Executive shall be paid, in a single lump-sum payment on the sixtieth
(60th) day after the Date of Termination, an amount equal to three (3) times the
sum of (x) the Base Salary in effect on the Date of Termination, plus (y) the
average Annual Bonus earned by the Executive for the three (3) Company fiscal
years ending during the Employment Period and immediately preceding the Company
fiscal year in which such termination occurs (regardless of whether such amount
was paid out on a current basis or deferred), plus (z) the average Equity Award
Value (as defined below) of any Annual Grant (as defined below) made to the
Executive by the Company during the prior three (3) fiscal years during the
Employment Period. For the avoidance of doubt, for purposes of this
Section 4(a)(i)(A), “Annual Bonus” shall include any portion of the Executive’s
Annual Bonus received in the form of equity rather than cash.

(B) For purposes of Section 4(a)(i)(A)(y) hereof, in the event that the Date of
Termination occurs prior to the end of the completion of three (3) Company
fiscal years during the Employment Period, then the amount in
Section 4(a)(i)(A)(y) hereof shall be determined by using the Executive’s Target
Bonus for any such fiscal years not yet elapsed, together with Annual Bonus(es)
actually earned by the Executive for fiscal years elapsed during the Employment
Period (if any), annualized for any such partial fiscal year.

(C) For purposes of Section 4(a)(i)(A)(z) hereof, in the event that the Date of
Termination occurs prior to the end of the completion of the first three
(3) full fiscal years of the Company during the Employment Period, then the
amount in Section 4(a)(i)(A)(z) hereof shall be determined based on the average
Equity Award Value of Annual Grants made to the Executive during the Employment
Period prior to the Date of Termination (if any).

(D) For purposes of this Agreement, “Equity Award Value” shall mean (x) with
respect to Stock Options and Stock Appreciation Rights (each as defined in the
Plan), the grant date fair value, as computed in accordance with FASB Accounting
Standards Codification Topic 718, Compensation — Stock Compensation (or any
successor accounting standard), and (y) with respect to Awards (as defined in
the Plan) other than Stock Options and Stock Appreciation Rights (and excluding
cash Awards under the Plan), the product of (1) the number of shares or units
subject to such Award, times (2) the “fair market value” of a share of the
REIT’s common stock on the date of grant as determined under the Plan. For
purposes of this Agreement, “Annual Grant” shall mean the grant of an
equity-based Award that constitutes a component of a given year’s annual
compensation package and shall not include any isolated, one-off or
non-recurring grant outside of the Executive’s annual compensation package, such
as (but not limited to) the Restricted Stock Award granted pursuant to
Section 2(b)(iii) hereof, an initial hiring Award, a retention Award, an Award
that relates to multi-year or other long-term performance, an outperformance
Award or other similar award, in any event, as determined by the Company in its
sole discretion.

 

7



--------------------------------------------------------------------------------

(ii) Prior Year Bonus; Pro Rata Bonus. The Executive shall be paid, in a single
lump-sum payment on the sixtieth (60th) day after the Date of Termination,
(A) any Annual Bonus relating to the year immediately preceding the year in
which the Date of Termination occurs that remains unpaid on the Date of
Termination (if any), and (B) a pro rata portion of the Executive’s Target Bonus
for the partial fiscal year in which the Date of Termination occurs (prorated
based on the number of days in the fiscal year in which the Date of Termination
occurs through the Date of Termination).

(iii) Equity Award Acceleration. All outstanding equity awards held by the
Executive on the Date of Termination shall immediately become fully vested and,
to the extent applicable, exercisable. For the avoidance of doubt, all such
equity awards shall remain outstanding and eligible to vest following the Date
of Termination and shall actually vest and become exercisable (if applicable)
and non-forfeitable upon the effectiveness of the Release.

(iv) COBRA. During the period commencing on the Date of Termination and ending
on the eighteen (18)-month anniversary of the Date of Termination (the “COBRA
Period”), subject to the Executive’s valid election to continue healthcare
coverage under Section 4980B of the Internal Revenue Code and the regulations
thereunder (together, the “Code”), the Company shall continue to provide the
Executive and the Executive’s eligible dependants with coverage under its group
health plans at the same levels and the same cost to the Executive as would have
applied if the Executive’s employment had not been terminated based on the
Executive’s elections in effect on the Date of Termination, provided, however,
that (A) if any plan pursuant to which such benefits are provided is not, or
ceases prior to the expiration of the period of continuation coverage to be,
exempt from the application of Section 409A (as defined below) under Treasury
Regulation Section 1.409A-1(a)(5), or (B) the Company is otherwise unable to
continue to cover the Executive under its group health plans without incurring
penalties (including without limitation, pursuant to Section 2716 of the Public
Health Service Act), then, in either case, an amount equal to each remaining
Company subsidy shall thereafter be paid to the Executive in substantially equal
monthly installments over the continuation coverage period (or the remaining
portion thereof).

Notwithstanding the foregoing, it shall be a condition to the Executive’s (or
the Executive’s estate’s or beneficiaries’, if applicable) right to receive the
amounts provided for in Sections 4(a)(i), 4(a)(ii), 4(a)(iii) and 4(a)(iv)
hereof that the Executive (or the Executive’s estate or beneficiaries, if
applicable) execute and deliver to the Company an effective release of claims in
substantially the form attached hereto as Exhibit A (the “Release”) within
twenty-one (21) days (or, to the extent required by law, forty-five (45) days)
following the Date of Termination and that Executive (or the Executive’s estate
or beneficiaries, if applicable) not revoke such Release during any applicable
revocation period.

(b) Death or Disability. Subject to Section 4(d) hereof, if the Executive incurs
a Separation from Service by reason of the Executive’s death or Disability
during the Employment Period, in addition to the Accrued Obligations, all
outstanding equity awards held by the Executive on the Date of Termination shall
immediately become fully vested and, as applicable, exercisable.

 

8



--------------------------------------------------------------------------------

(c) For Cause, Without Good Reason or Other Terminations. If the Company
terminates the Executive’s employment for Cause, the Executive terminates the
Executive’s employment without Good Reason, or the Executive’s employment
terminates for any other reason not enumerated in Sections 4(a) or 4(b) hereof,
in any case, during the Employment Period, the Company shall pay to the
Executive the Accrued Obligations in cash within thirty (30) days after the Date
of Termination (or by such earlier date as may be required by applicable law),
and the Executive shall have no further rights hereunder.

(d) Six-Month Delay. Notwithstanding anything to the contrary in this Agreement,
no compensation or benefits, including without limitation any severance payments
or benefits payable under Section 4 hereof, shall be paid to the Executive
during the six (6)-month period following the Executive’s “separation from
service” from the Company (within the meaning of Section 409A, a “Separation
from Service”) if the Company determines that paying such amounts at the time or
times indicated in this Agreement would be a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code. If the payment of any such amounts is
delayed as a result of the previous sentence, then on the first day of the
seventh month following the date of Separation from Service (or such earlier
date upon which such amount can be paid under Section 409A without resulting in
a prohibited distribution, including as a result of the Executive’s death), the
Company shall pay the Executive a lump-sum amount equal to the cumulative amount
that would have otherwise been payable to the Executive during such period.

(e) Exclusive Benefits. Except as expressly provided in this Section 4 and
subject to Section 6 hereof, the Executive shall not be entitled to any
additional payments or benefits upon or in connection with the Executive’s
termination of employment.

5. Change in Control. Notwithstanding anything to the contrary contained in this
Agreement, in the event of a Change in Control (as defined in the Plan), all
outstanding Company equity awards held by the Executive as of such date shall
immediately become fully vested and, as applicable, exercisable.

6. Non-Exclusivity of Rights. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company at or subsequent to the
Date of Termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.

7. Excess Parachute Payments, Limitation on Payments.

(a) Best Pay Cap. Notwithstanding any other provision of this Agreement, in the
event that any payment or benefit received or to be received by the Executive
(including any payment or benefit received in connection with a termination of
the Executive’s employment, whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement) (all such payments and benefits,
including the payments and benefits under Section 4 hereof, being hereinafter
referred to as the “Total Payments”) would be subject (in whole or part), to the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then,
after taking into account any reduction in the Total Payments provided by reason
of Section 280G of the Code in such other plan, arrangement or agreement, the
cash severance payments under this Agreement shall first be reduced, and the
noncash severance payments hereunder shall thereafter be reduced,

 

9



--------------------------------------------------------------------------------

to the extent necessary so that no portion of the Total Payments is subject to
the Excise Tax but only if (i) the net amount of such Total Payments, as so
reduced (and after subtracting the net amount of federal, state and local income
taxes on such reduced Total Payments and after taking into account the phase out
of itemized deductions and personal exemptions attributable to such reduced
Total Payments) is greater than or equal to (ii) the net amount of such Total
Payments without such reduction (but after subtracting the net amount of
federal, state and local income taxes on such Total Payments and the amount of
Excise Tax to which the Executive would be subject in respect of such unreduced
Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced Total
Payments).

(b) Certain Exclusions. For purposes of determining whether and the extent to
which the Total Payments will be subject to the Excise Tax, (i) no portion of
the Total Payments the receipt or enjoyment of which the Executive shall have
waived at such time and in such manner as not to constitute a “payment” within
the meaning of Section 280G(b) of the Code shall be taken into account; (ii) no
portion of the Total Payments shall be taken into account which, in the written
opinion of an independent, nationally recognized accounting firm (the
“Independent Advisors”) selected by the Company, does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which, in the opinion of Independent Advisors, constitutes reasonable
compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the “base amount” (as defined in
Section 280G(b)(3) of the Code) allocable to such reasonable compensation; and
(iii) the value of any non cash benefit or any deferred payment or benefit
included in the Total Payments shall be determined by the Independent Advisors
in accordance with the principles of Sections 280G(d)(3) and (4) of the Code.

8. Confidential Information and Non-Solicitation.

(a) The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company and its subsidiaries and affiliates, which shall have been obtained
by the Executive in connection with the Executive’s employment by the Company
and which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive’s employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data, to anyone other than the Company and those
designated by it; provided, however, that if the Executive receives actual
notice that the Executive is or may be required by law or legal process to
communicate or divulge any such information, knowledge or data, the Executive
shall promptly so notify the Company.

(b) While employed by the Company and, for a period of twelve (12) months after
the Date of Termination, the Executive shall not directly or indirectly solicit,
induce, or encourage any employee or consultant of any member of the Company and
its subsidiaries and affiliates to terminate their employment or other
relationship with the Company and its subsidiaries and affiliates or to cease to
render services to any member of the Company and its subsidiaries and affiliates
and the Executive shall not initiate discussion with any such person for

 

10



--------------------------------------------------------------------------------

any such purpose or authorize or knowingly cooperate with the taking of any such
actions by any other individual or entity. During his employment with the
Company and thereafter, the Executive shall not use any trade secret of the
Company or its subsidiaries or affiliates to solicit, induce, or encourage any
customer, client, vendor, or other party doing business with any member of the
Company and its subsidiaries and affiliates to terminate its relationship
therewith or transfer its business from any member of the Company and its
subsidiaries and affiliates and the Executive shall not initiate discussion with
any such person for any such purpose or authorize or knowingly cooperate with
the taking of any such actions by any other individual or entity.

(c) In recognition of the facts that irreparable injury will result to the
Company in the event of a breach by the Executive of his obligations under
Sections 8(a) and (b) hereof, that monetary damages for such breach would not be
readily calculable, and that the Company would not have an adequate remedy at
law therefor, the Executive acknowledges, consents and agrees that in the event
of such breach, or the threat thereof, the Company shall be entitled, in
addition to any other legal remedies and damages available, to specific
performance thereof and to temporary and permanent injunctive relief (without
the necessity of posting a bond) to restrain the violation or threatened
violation of such obligations by the Executive.

9. Representations. The Executive hereby represents and warrants to the Company
that (a) the Executive is entering into this Agreement voluntarily and that the
performance of the Executive’s obligations hereunder will not violate any
agreement between the Executive and any other person, firm, organization or
other entity, and (b) the Executive is not bound by the terms of any agreement
with any previous employer or other party to refrain from competing, directly or
indirectly, with the business of such previous employer or other party that
would be violated by the Executive’s entering into this Agreement and/or
providing services to the Company pursuant to the terms of this Agreement.

10. Successors.

(a) This Agreement is personal to the Executive and, without the prior written
consent of the Company, shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

11. Payment of Financial Obligations. The payment or provision to the Executive
by the Company of any remuneration, benefits or other financial obligations
pursuant to this Agreement shall be allocated among the Operating Partnership,
the REIT and any

 

11



--------------------------------------------------------------------------------

subsidiary or affiliate thereof in such manner as such entities determine in
order to reflect the services provided by the Executive to such entities;
provided, however, that the Operating Partnership and the REIT shall be jointly
and severally liable for such obligations.

12. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive: at the Executive’s most recent address on the records of
the Company.

If to the REIT or the Operating Partnership:

Rexford Industrial Realty, Inc.

11620 Wilshire Blvd.

Los Angeles, CA 90025

Attn: General Counsel

with a copy to:

Latham & Watkins LLP

355 South Grand Ave.

Los Angeles, CA 90071-1560

Attn: Brad Helms

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the contrary,
if the Company determines, in its good faith judgment, that any transfer or
deemed transfer of funds hereunder is likely to be construed as a personal loan
prohibited by Section 13(k) of the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder (the “Exchange Act”), then
such transfer or deemed transfer shall not be made to the extent necessary or
appropriate so as not to violate the Exchange Act and the rules and regulations
promulgated thereunder.

 

12



--------------------------------------------------------------------------------

(d) Section 409A of the Code.

(i) To the extent applicable, this Agreement shall be interpreted in accordance
with Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder (together, “Section 409A”).
Notwithstanding any provision of this Agreement to the contrary, if the Company
determines that any compensation or benefits payable under this Agreement may be
subject to Section 409A, the Company shall work in good faith with the Executive
to adopt such amendments to this Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Company determines are necessary or
appropriate to avoid the imposition of taxes under Section 409A, including
without limitation, actions intended to (i) exempt the compensation and benefits
payable under this Agreement from Section 409A, and/or (ii) comply with the
requirements of Section 409A; provided, however, that this Section 12(d) shall
not create an obligation on the part of the Company to adopt any such amendment,
policy or procedure or take any such other action, nor shall the Company have
any liability for failing to do so.

(ii) Any right to a series of installment payments pursuant to this Agreement is
to be treated as a right to a series of separate payments. To the extent
permitted under Section 409A, any separate payment or benefit under this
Agreement or otherwise shall not be deemed “nonqualified deferred compensation”
subject to Section 409A and Section 4(d) hereof to the extent provided in the
exceptions in Treasury Regulation Section 1.409A-1(b)(4), Section 1.409A-1(b)(9)
or any other applicable exception or provision of Section 409A.

(iii) To the extent that any payments or reimbursements provided to the
Executive under this Agreement are deemed to constitute compensation to the
Executive to which Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply,
such amounts shall be paid or reimbursed reasonably promptly, but not later than
December 31 of the year following the year in which the expense was incurred.
The amount of any such payments eligible for reimbursement in one year shall not
affect the payments or expenses that are eligible for payment or reimbursement
in any other taxable year, and the Executive’s right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.

(e) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(f) Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

(g) No Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 3(c) hereof, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

(h) Entire Agreement. As of the Effective Date, this Agreement, together with
the Restricted Stock Award Agreement, constitutes the final, complete and
exclusive agreement between the Executive and the Company with respect to the
subject matter hereof and replaces and supersedes any and all other agreements,
offers or promises, whether oral or

 

13



--------------------------------------------------------------------------------

written, by any member of the Company and its subsidiaries, affiliates or
predecessors (a “Predecessor Employer”), or representative thereof, whose
business or assets any member of the Company and its subsidiaries and affiliates
succeeded to in connection with the initial public offering of the common stock
of the REIT or the transactions related thereto. The Executive agrees that any
such agreement, offer or promise between the Executive and a Predecessor
Employer (or any representative thereof) is hereby terminated and will be of no
further force or effect, and the Executive acknowledges and agrees that upon his
execution of this Agreement, he will have no right or interest in or with
respect to any such agreement, offer or promise. In the event that the Effective
Date does not occur, this Agreement (including, without limitation, the
immediately preceding sentence) shall have no force or effect.

(i) Amendment. No amendment or other modification of this Agreement shall be
effective unless made in writing and signed by the parties hereto.

(j) Counterparts. This Agreement and any agreement referenced herein may be
executed simultaneously in two or more counterparts, each of which shall be
deemed an original but which together shall constitute one and the same
instrument.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, each of the REIT and the Operating
Partnership has caused these presents to be executed in its name on its behalf,
all as of the day and year first above written.

 

REXFORD INDUSTRIAL REALTY, INC.,

a Maryland corporation

By:   /s/ Howard Schwimmer   Name:   Howard Schwimmer   Title:   Co-Chief
Executive Officer

REXFORD INDUSTRIAL REALTY, L.P., a

Maryland limited partnership

 

    By: REXFORD INDUSTRIAL REALTY,

    INC.

    Its: General Partner

      By:   /s/ Howard Schwimmer       Name:   Howard Schwimmer       Title:  
Co-Chief Executive Officer “EXECUTIVE” /s/ Michael Frankel Michael S. Frankel

 

15



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of Rexford Industrial Realty, Inc., a Maryland
corporation, Rexford Industrial Realty, L.P., a Maryland limited partnership,
and each of their partners, subsidiaries, associates, affiliates, successors,
heirs, assigns, agents, directors, officers, employees, representatives,
lawyers, insurers, and all persons acting by, through, under or in concert with
them, or any of them, of and from any and all manner of action or actions, cause
or causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, losses, costs,
attorneys’ fees or expenses, of any nature whatsoever, known or unknown, fixed
or contingent (hereinafter called “Claims”), which the undersigned now has or
may hereafter have against the Releasees, or any of them, by reason of any
matter, cause, or thing whatsoever from the beginning of time to the date
hereof. The Claims released herein include, without limiting the generality of
the foregoing, any Claims in any way arising out of, based upon, or related to
the employment or termination of employment of the undersigned by the Releasees,
or any of them; any alleged breach of any express or implied contract of
employment; any alleged torts or other alleged legal restrictions on Releasees’
right to terminate the employment of the undersigned; and any alleged violation
of any federal, state or local statute or ordinance including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination In
Employment Act, the Americans With Disabilities Act, and the California Fair
Employment and Housing Act. Notwithstanding the foregoing, this general release
(the “Release”) shall not operate to release any rights or claims of the
undersigned (i) to payments or benefits under either Section 4(a) or 4(b) of
that certain Employment Agreement, dated as of [            ], 2013, between
Rexford Industrial Realty, Inc., Rexford Industrial Realty, L.P. and the
undersigned (the “Employment Agreement”), whichever is applicable to the
payments and benefits provided in exchange for this Release, (ii) to payments or
benefits under any equity award agreement between the undersigned and the
Company, (iii) with respect to Section 2(b)(vi) of the Employment Agreement,
(iv) to accrued or vested benefits the undersigned may have, if any, as of the
date hereof under any applicable plan, policy, practice, program, contract or
agreement with the Company, (v) to any Claims, including claims for
indemnification and/or advancement of expenses arising under any indemnification
agreement between the undersigned and the Company or under the bylaws,
certificate of incorporation of other similar governing document of the Company
or (vi) to any Claims which cannot be waived by an employee under applicable
law.

THE UNDERSIGNED ACKNOWLEDGES THAT THE EXECUTIVE HAS BEEN ADVISED BY LEGAL
COUNSEL AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION
1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

A-1



--------------------------------------------------------------------------------

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS THE EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR
COMMON LAW PRINCIPLES OF SIMILAR EFFECT.

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:

(A) THE EXECUTIVE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
RELEASE;

(B) THE EXECUTIVE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE
SIGNING IT; AND

(C) THE EXECUTIVE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS
RELEASE, AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT
REVOCATION PERIOD.

The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which the Executive may have against
Releasees, or any of them, and the undersigned agrees to indemnify and hold
Releasees, and each of them, harmless from any liability, Claims, demands,
damages, costs, expenses and attorneys’ fees incurred by Releasees, or any of
them, as the result of any such assignment or transfer or any rights or Claims
under any such assignment or transfer. It is the intention of the parties that
this indemnity does not require payment as a condition precedent to recovery by
the Releasees against the undersigned under this indemnity.

The undersigned agrees that if the Executive hereafter commences any suit
arising out of, based upon, or relating to any of the Claims released hereunder
or in any manner asserts against Releasees, or any of them, any of the Claims
released hereunder, then the undersigned agrees to pay to Releasees, and each of
them, in addition to any other damages caused to Releasees thereby, all
attorneys’ fees incurred by Releasees in defending or otherwise responding to
said suit or Claim.

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.

IN WITNESS WHEREOF, the undersigned has executed this Release this
            day of             ,             .

 

A-2